DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 03/10/2022 have been considered for examination. 

With regard to the objections to Claims, Applicant’s arguments filed 03/10/2022 in view of the amendments have been fully considered and are persuasive. Thus, the claim objections have been withdrawn.

With regard to the 112(a) rejections, Applicant’s arguments filed 03/10/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(a) rejections to claims have been withdrawn. 


With regard to the 103 rejections, Applicant’s arguments filed 03/10/2022 in view of the amendments have been fully considered but are not persuasive for at least reasons set forth below.

On pages 15-16 of the Remarks, Applicant argued: 
Applicant respectfully submits that the Office has failed to establish a prima facie case of
obviousness at least because it fails to articulate "reasoning with some rational underpinning to
support the legal conclusion of obviousness" as required by the KSR Court (e.g., it is not clear as to what the alleged combination of the references would be and as to which hypothetical
combination would have been obvious to one skilled in the art). See MPEP § 2141(111). For
example, it is not clear whether the Office attempts to (1) replace Deenoo's preamble transmission (e.g., at step 824 of Deenoo's FIG. 8) with Dinan's PUCCH transmission or (2) add Dinan's PUCCH transmission in addition to Deenoo's preamble transmission. ...
First, even assuming that the Office attempts to replace Deenoo's preamble transmission with Dinan's PUCCH transmission, it would have rendered Deenoo's random-access-based beam failure recovery inoperable, and it would not have been obvious to one skilled in the art. 
In response to Applicant’s argument, Examiner respectfully disagrees.
It is noted that the Office attempts to modify Deenoo’s preamble transmission to be “an uplink control channel signal via the PUCCH” as taught by Dinan, NOT replacing the former with the latter unlike what were argued by Applicant. For at least this reason, Applicant’s argument based on the assumption that Deenoo’s preamble transmission with Dinan’s PUCCH transmission are moot. Nevertheless, regarding Applicant’s argument, the combination of Deenoo with Dinan would have rendered Deenoo’s random-access-based beam failure recovery inoperable, the examiner respectfully disagrees. Since Deenoo’s already teaches, transmitting, based on receiving the response [FIGS. 7-9; ¶0229-0235 and 0251-0252, based on the response 720/820/914; note that the WTR 804 initiates a random access procedure/sending a random access preamble 824 using the UL beam 802 determined based on the Scell 810 DL QCL reference indicated in the PDCCH order 820] and using a spatial filter associated with the candidate beam RS [FIGS. 7-9; ¶0229-0235 and 0251-0252, using beam characteristics (i.e., spatial filter; note that the claimed spatial filter is considered as specific shape/direction/power of a beam) on/associated with the selected/candidate beam which is also associated with the CSI-RS/candidate beam RS or the DL QCL QCL reference], an uplink (control) signal [FIGS. 7-9; ¶0231 and 0251-0252, (the WTRU) transmits preamble 724/824/916 (i.e., uplink (control) signal], Deenoo’s random-access-based beam failure recovery would be operable regardless of Dinan’s PUCCH transmission. It is noted that since Deenoo’s preamble transmission could be achieved even via the PUCCH as taught by Dinan, there would be NO reason for the combination of Deenoo with Dinan would have rendered Deenoo’s random-access-based beam failure recovery inoperable.

On pages 16-17 of the Remarks, Applicant argued: 
Second, even assuming that the Office attempts to add Dinan's PUCCH transmission in
addition to Deenoo's preamble transmission, it would not have been obvious to one skilled in the art at least because at least Dinan's PUCCH transmission is not "based on receiving the response" as recited in claim 1, and because the Office has failed to show why the combined PUCCH transmission of Dinan would have also used the claimed "spatial filter associated with the candidate beam RS." Contrary to the Office's speculative rejection, Dinan's PUCCH transmission via the failed Scell of Deenoo would not occur during Deenoo's random access procedure at least because Deenoo's beam failure recovery cannot be completed until the reception of the random access response (RAR) 826 (e.g., as shown in FIG. 8 of Deenoo reproduced below). As such, even assuming that the Office attempts to add Dinan's PUCCH transmission in addition to Deenoo's preamble transmission, at least Dinan's PUCCH transmission is not "based on receiving the response" as recited in claim 1 (the Office characterizes the claimed "response" as Deenoo's PDCCH Order 820). Further, even assuming (without conceding) that both Deenoo's preamble transmission 824 and Dinan's PUCCH transmission are performed "based on" Deenoo's PDCCH Order 820, the Office has failed to show why the combined Dinan's PUCCH transmission would have also used the claimed "spatial filter associated with the candidate beam RS" during Deenoo's ongoing random access before Deenoo's "Beam Recovery Successful 828." Neither Deenoo nor Dinan provides such teaching, suggestion, or motivation.
In response to Applicant’s argument, Examiner respectfully disagrees.
It is noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Dinan is merely relied on for curing the alleged deficiency of Deenoo (see, emphasis), a secondary cell configured with a physical uplink control channel (PUCCH) ... transmitting an uplink control channel signal via the PUCCH , NOT for “transmitting, based on receiving the response and using a spatial filter associated with the candidate beam RS, an uplink control channel signal” since Deenoo already teaches, “transmitting, based on receiving the response and using a spatial filter associated with the candidate beam RS, an uplink control channel signal”, as set forth above. In order to establish a prima facie case of obviousness, it is not required that Dinan’s PUCCH transmission is based on Deenoo’s response/PDCCH order 820 and “spatial filter associated with the candidate beam RS. 

On pages 17-18 of the Remarks, Applicant argued: 
Third, although the claim language as a whole must be analyzed, the Office improperly dissects the claims in a piecemeal fashion. According to the MPEP, "when evaluating the scope. of a claim, every limitation in the claim must be considered. Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered." MPEP 2103 (citing Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981)). Here, the Office improperly dissects the previous claim 1 features "transmitting, after receiving the response and using a spatial filter associated with the candidate beam RS, an uplink control channel signal via the PUCCH" into (1) "transmitting," (2) "after receiving the response and using a spatial filter associated with the candidate beam RS," and (3) "an uplink control channel signal via the PUCCH," and improperly asserts that Deenoo shows the second piece "after receiving the response and using a spatial filter associated with the candidate beam RS" and that Dinan shows the first piece "transmitting" and the third piece "an uplink control channel signal via the PUCCH." See Office Action at 8. However, the improper dissection of the claimed features inevitably ignores the context of the claimed features "determining, by a wireless device, a beam failure associated with a secondary cell configured with a physical uplink control channel (PUCCH); ... and transmitting, based on receiving the response and using a spatial filter associated with the candidate beam RS, an uplink control channel signal via the PUCCH" as a whole, thereby rendering the rejection improper. As discussed above, the Office has failed to articulate its hypothetical combination of the references and has failed to show any obviousness rationale as to at least the above claimed features as a whole. Thus, the Office has failed to establish a prima facie case of obviousness of the claims.
In response to Applicant’s argument, Examiner respectfully disagrees.
Regarding the combination of Deenoo and Dinan, it is Applicant’s opinion that the Office improperly dissects the previous claim 1 features "transmitting, after receiving the response and using a spatial filter associated with the candidate beam RS, an uplink control channel signal via the PUCCH" into (1) "transmitting," (2) "after receiving the response and using a spatial filter associated with the candidate beam RS," and (3) "an uplink control channel signal via the PUCCH," and improperly asserts that Deenoo shows the second piece "after receiving the response and using a spatial filter associated with the candidate beam RS" and that Dinan shows the first piece "transmitting" and the third piece "an uplink control channel signal via the PUCCH.". However, it is noted that the examiners did not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole was considered. As set forth above, Deenoo already teaches, transmitting, based on receiving the response and using a spatial filter associated with the candidate beam RS, an uplink control signal, Dinan was relied on for transmitting an uplink control channel signal via the PUCCH where Deenoo’s preamble would be modified to be transmitted via the PUCCH which would not ignore the context of the claimed features "determining, by a wireless device, a beam failure associated with a secondary cell configured with a physical uplink control channel (PUCCH); ... and transmitting, based on receiving the response and using a spatial filter associated with the candidate beam RS, an uplink control channel signal via the PUCCH" as a whole, unlike Applicant’s arguments.

On page 18 of the Remarks, Applicant argued: 
the Office never discusses what would be the level of ordinary skill in the art at the time of the invention was made. It is Office's burden to show what the level of ordinary skill in the art to establish a prima facie case. 
In response to Applicant’s argument, Examiner notes that Applicant’s argument is moot in view of articulated rational set forth below in regard to claim 1 (similarly to claims 8 and 14)


On page 19 of the Remarks, Applicant argued: 
For at least these reasons, claim 1 is allowable over Deenoo and Dinan. Each of claims 8 and 14, while different from claim 1, recites features similar to those discussed above with respect to claim 1, and is allowable for at least similar reasons 
In response to Applicant’s argument, Examiner respectfully disagrees.
Since claims 8 and 14 each recites similar features to claim 1 without further patentable features, claims 8 and 14 are unpatentable in view of the same reasons set forth above regarding claim 1.  

On page 19 of the Remarks, Applicant argued: 
Each of dependent claims 2-6, 9-11, 13, 15-19, and 21-23 depends from claims 1, 8, or 14 and is also allowable for at least similar reasons and further in view of the additional features recited therein. 
In response to Applicant’s argument, Examiner respectfully disagrees.
Since independent claims 1, 8 and 14 are unpatentable over the cited references of record as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable in view of the cited references of record, as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  
1, 3-4, 14, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112).

Regarding claim 1, Deenoo teaches, a method [FIGS. 7-9, a method for Scell beam failure indication and recovery] comprising: 
determining, by a wireless device [FIGS. 7-9, by WTRU], a beam failure associated with 
a secondary cell [FIGS. 7-9; ¶0229-0235 and 0250, (the WTRU) detects a Scell beam failure 712/812/908 on serving beam used for communication with gNB on Scell] (i.e., associated with a secondary cell)]; 
transmitting an uplink signal associated with beam failure recovery (BFR) for the secondary cell [FIGS. 7-9; ¶0229-0236 and 0251, (the WTRU) transmits Scell beam failure indication 718/818/912 (i.e., uplink signal) associated with beam failure recovery for the Scell], wherein the uplink signal indicates a candidate beam reference signal (RS) associated with the secondary cell [FIGS. 7-9; ¶0229-0235 and 0251, the Scell beam failure indication 718/818/912 (i.e., uplink signal) indicates a beam failure indication: using a MAC CE (further see, ¶0235); note that in ¶0235, the MAC CE include an identity of a selected candidate beam indicated using an index from a preconfigured list of candidate beam RSs or an identity of CSI-RS resource identity itself (e.g., candidate beam RS); or DL QCL reference (i.e., candidate beam RS) identifying the selected candidate Scell beam (see ¶0251)]; 
receiving a response to the uplink signal [FIGS. 7-9; ¶0229-0235 and 0251, (the WTRU) receives Scell beam failure indication response 720/820/914 (i.e., response) to the Scell beam failure indication 718/818/912 (i.e., uplink signal)]; and 
transmitting, based on receiving the response [FIGS. 7-9; ¶0229-0235 and 0251-0252, FIGS. 7-9; ¶0229-0235 and 0251-0252, based on the response 720/820/914; note that the WTRU 804 initiates a random access procedure/sending a random access preamble 824 using the UL beam 802 determined based on the Scell 810 DL QCL reference indicated in the PDCCH order 820] and using a spatial filter associated with the candidate beam RS [FIGS. 7-9; ¶0229-0235 and 0251-0252, using beam characteristics (i.e., spatial filter; note that the claimed spatial filter is considered as specific shape/direction/power of a beam) on/associated with the selected/candidate beam which is also associated with the CSI-RS/candidate beam RS or the DL QCL QCL reference], an uplink control signal [FIGS. 7-9; ¶0231 and 0251-0252, (the WTRU) transmits preamble 724/824/916 (i.e., uplink control signal].  
Although Deenoo teaches, “determining ... a beam failure associated with a secondary cell ... transmitting ... using a spatial filter associated with the candidate beam RS an uplink control signal” as set forth above, Deenoo does not explicitly teach (see, emphasis), a secondary cell configured with a physical uplink control channel (PUCCH) ... transmitting an uplink control channel signal via the PUCCH.  
	However, Dinan teaches, a secondary cell configured with a physical uplink control channel (PUCCH) ... transmitting an uplink control channel signal via the PUCCH [¶0129-0133, a secondary cell (Scell) is configured with PUCCH and HARQ-ACK/CSI information (i.e., uplink control channel signal) are carried/transmitted via the PUCCH].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary cell and the uplink control channel taught by Deenoo to be “configured with a physical uplink control channel (PUCCH)” and transmitted “via the PUCCH”, as taught by Dinan, because it would provide the system of Deenoo with the enhanced capability of offloading high PUCCH load on a primary cell due to the number of carrier aggregations [¶0129 of Dinan].

Regarding claim 3, Deenoo teaches, wherein the transmitting the uplink signal comprises transmitting, via a cell different from the secondary cell, a medium access control (MAC) control element (CE) [FIGS. 7-9; ¶0251, (the WTRU) transmits, via a SpCell different from the Scell (i.e., secondary cell), the Scell beam failure indication 718/818/912 (i.e., uplink signal) using a MAC CE; note that the SpCell refers to PCell of the MCG or the primary Scell of the SCG].  

Regarding claim 4, Deenoo teaches, 
transmitting, prior to transmitting the uplink signal, a scheduling request [FIGS. 7-9; ¶0235-0237, (the WTRU) acquires an UL grant using a scheduling request (SR) to transmit a MAC CE indicating Scell beam failure (i.e., uplink signal); note that transmission of the SR is made prior to transmission of the MAC CE indicating Scell beam failure]; and 
receiving, based on the scheduling request, an uplink grant [FIGS. 7-9; ¶0235, (the WTRU) acquires, using the scheduling request, the UL grant], wherein the transmitting the uplink signal comprises transmitting, based on the uplink grant, a medium access control (MAC) control element (CE) [FIGS. 7-9; ¶0235, (the WTRU) transmits, based on the acquired UL grant, the MAC CE indicating Scell beam failure].  

Regarding claim 14, claim 14 is merely different from claim 1 in that it recites claimed features from the perspective of a base station, but recites similar features to claim 1 without adding further patentable feature.  Therefore, claim 14 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 21, Deenoo in view of Dinan teaches all the limitations of claim 14 as set forth above, and Denno further teaches, the response lacks an indication of a spatial relation for transmissions of the uplink signal [FIGS. 7-9; ¶0229-0235 and 0251, note that the Scell beam failure indication response 720/820/914 (i.e., response) to the Scell beam failure indication 718/818/912 (i.e., uplink signal) does not include/lacks an spatial relation for transmission of the random access preamble].

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 21.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112) and further in view of Huang et al (US Publication No. 2019/0320469). Note that Huang claims priority of US Provisional Application No. 62/657,399 filed on 04/19/2018, thus Huang is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 02/08/2019. 

Regarding claim 2, although Deenoo in view of Dinan teaches, “transmitting an uplink control signal via the PUCCH” and “the spatial filter associated with the candidate beam RS” as set forth above in claim 1, Deenoo in view of Dinan does not explicitly teach (see, emphasis), 
receiving, after transmitting the uplink signal ..., at least one indication of a spatial relation associated with at least one second uplink control channel transmission; and 
transmitting, based on a second spatial filter associated with the spatial relation, a second signal, wherein the second spatial filter is different from the spatial filter associated with the candidate beam RS.  
However, Huang teaches, receiving, after transmitting an uplink signal via an uplink channel, at least one indication of a spatial relation associated with at least one second uplink control channel transmission [FIG. 7; ¶0316-0317, (UE) receives, after a response 725 (i.e., after transmitting a signal via an uplink chancel; note that the response 725 occurs after a signal transmission via UL channel 720), a second reconfiguration (i.e., at least one indication of a spatial relation; note that the UE transmits PUSCH via using a spatial filter (i.e., spatial relation) determined based on a SRI value indicated by the second reconfiguration) for PUSCH (i.e., associated with at least one uplink control channel transmission)] (US Prov. App. 62/657,399; page 88); and 
transmitting, based on a second spatial filter associated with the spatial relation, a second signal [FIG. 7; ¶0316-0317, (the UE) transmits, based on the second reconfiguration associated with the spatial relation, PUSCH on a third occasion 735 (i.e., second signal] (US Prov. App. 62/657,399; page 88), wherein the second spatial filter is different from a spatial filter associated with the at least one of the candidate beam [FIG. 7; ¶0316-0317, the spatial filter determined based on the second reconfiguration is different from a spatial filter determined based on the first reconfiguration; further see, ¶0346, (the UE) transmits a second PUSCH determined in the first reconfiguration using the same spatial filter until the UE receive the second reconfiguration, thus the spatial filter determined based on the second reconfiguration can be different from the spatial filter determined based on the first reconfiguration)] (US Prov. App. 62/657,399; pages 88-90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “transmitting the uplink control signal” in the method of Deenoo in view of Dinan so that after transmitting the uplink control signal as taught by Deenoo “receiving ... at least one indication of a spatial relation associated with at least one second uplink control channel transmission; and transmitting, based on a second spatial filter associated with the spatial relation, a second signal spatial filter is different from the spatial filter associated with the candidate beam RS” are included as taught by Huang, because it would provide the system Deenoo in view of Dinan with the enhanced capability of adaptively controlling a spatial filter used for transmitting a signal during a beam failure recovery [FIG. 7; ¶0316-0317 of Huang] (US Prov. App. 62/657,399; pages 88-90).

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 2.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112) and further in view of “3GPP TSG RAN WG1 Meeting #94bis, Chengdu, China, October 8th-12th, 2018 (R1-1810480) (hereinafter, “3GPP1”). Note that 3GPP1 was cited by Applicant in the IDS received on 06/23/2020.

Regarding claim 5, Deenoo in view Dinan teaches, all the limitations of claim 1 as set forth above, and Deenoo further teaches, the receiving the response comprises receiving, during a first symbol, the response [FIGS. 7-9; ¶0229-0235 and 0251, (the WTRU) receives Scell beam failure indication response 914 (i.e., response) to the Scell beam failure indication 718/818/912 (i.e., uplink signal); note that in a wireless communication system such as LTE, LTE-A or NR disclosed in Deenoo, every message including the Scell beam failure indication response is transmitted and received, during at least one OFDM symbol (further see, ¶0060 and 0090)], wherein the receiving the response completes the BFR for the secondary cell [FIGS. 7-9; ¶0229-0235 and 0251, note that the receiving the response is a part of signals for the BFR and thus can be used to complete the BFR].
Although Deenoo in view of Dinan teaches, “transmitting the uplink control channel signal via the PUCCH” as set forth above in claim 1 and “the receiving the response comprises receiving, during a first symbol, the response” as set forth above, Deenoo in view of Dinan does not explicitly teach (see, emphasis), transmitting, after a quantity of symbols following the first symbol the signal via the uplink control channel.
However, the features, “transmitting, after a quantity of symbols following the first symbol the signal via the uplink control channel” are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, 
transmitting, after a quantity of symbols following the first symbol, the signal via the uplink control channel [see, section 2, pages 1-2, transmitting, after K symbols following a symbol where BFR response is received (i.e., first symbol), PUCCH transmissions].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features as taught by 3GPP1 in the system of Deenoo in view of Dinan, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 5.

Claims 6, 8, 11-13, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112) and further in view of Islam et al (US Publication No. 2018/0138962).

Regarding claim 6, Deenoo in view of Dinan teaches, “the spatial filter is associated with the candidate beam RS” and “the spatial filter ... is used for transmission of the uplink control channel signal via the PUCCH” as set forth above, and Deenoo further teaches,
wherein the spatial filter is associated with a transmit beam [FIGS. 7-9; ¶0229-0238 and 0251-0252, the beam characteristics (i.e., spatial filter; note that the claimed spatial filter is considered as specific shape/direction/power of a beam) of a beam (e.g., 702/802 of FIGS. 7-8) is associated with a transmit beam 702/802 used for the preamble 724/824/916; note that the same beam as the candidate beam 702/802 is used for transmitting the preamble 724/824 (see, FIGS. 7-9)].
Although Deenoo in view of Dinan teaches, “the spatial filter is associated with the candidate beam RS”, Deenoo in view of Dinan does not explicitly teach (see, emphasis), the spatial filter (associated with the candidate beam) is ... used for reception of the RS.
However, Islam teaches, the spatial filter (associated with the candidate beam) is ... used for reception of the RS [FIGS. 5A-5F; ¶0086-0087, the same beam (e.g., beam 525) (i.e., spatial filter; note that transmitting a signal using the same beam is considered as transmitting the signal using the same beam characteristics (i.e., spatial filter)) identified as a best candidate beam is used for receiving one (beam 525) of candidate beam RSs 521, 523, 525 and 527].
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spatial filter taught by Deenoo in view of Dinan to be used for reception of the RS as taught by Islam, because it would provide the system with the enhanced capability of effectively training a user equipment new candidate beam for beam failure recovery [FIGS. 5A-5F; ¶0008 of Islam].

Regarding claim 8, Deenoo teaches, a method [FIGS. 7-9, a method for Scell beam failure indication and recovery] comprising: 
determining, by a wireless device [FIGS. 7-9, by WTRU], a beam failure associated with 
a secondary cell [FIGS. 7-9; ¶0229-0235 and 0250, (the WTRU) detects a Scell beam failure  712/812/908 on serving beam used for communication with gNB on Scell] (i.e., associated with a secondary cell)]; 
transmitting a medium access control (MAC) packet associated with beam failure recovery (BFR) for the secondary cell [FIGS. 7-9; ¶0229-0236 and 0251, (the WTRU) transmits Scell beam failure indication 718/818/912 (i.e., uplink signal) associated with beam failure recovery for the Scell using a MAC CE (i.e., MAC packet)], wherein the MAC packet indicates a candidate beam reference signal (RS) of one or more candidate beam reference signals (RSs) [¶0235, the MAC CE includes an identity of the candidate beam which is in the form of CSI-RS resource identity (i.e., candidate beam RS) or logical bitmap mapping to the CSI-RS resource identity; note that there are preconfigured list of candidate beam RSs (i.e., one or more candidate beam RSs), one index which is selected to indicate the identity of the candidate beam]; 
receiving a response to the MAC packet [FIGS. 7-9; ¶0229-0235 and 0251, (the WTRU) receives Scell beam failure indication response 720/820/914 (i.e., response) to the Scell beam failure indication 718/818/912 (i.e., uplink signal)]; and 
transmitting, based on receiving the response [FIGS. 7-9; ¶0229-0235 and 0251-0252, based on the response 720/820/914; note that the WTRU 804 initiates a random access procedure/sending a random access preamble 824 using the UL beam 802 determined based on the Scell 810 DL QCL reference indicated in the PDCCH order 820] and using a spatial filter associated with candidate beam RS [FIGS. 7-9; ¶0229-0235 and 0251-0252, beam characteristics (i.e., spatial filter; note that the claimed spatial filter is considered as specific shape/direction/power of a beam) on/associated with the selected/candidate beam which is also associated with the CSI-RS/candidate beam RS or the DL QCL QCL reference], an uplink control signal  [FIGS. 7-9; ¶0231 and 0251-0252, (the WTRU) transmits preamble 724/824/916 (i.e., an uplink control signal)].  
Although Deenoo teaches, “determining ... a beam failure associated with a secondary cell ... transmitting ... using a spatial filter associated with the candidate beam RS an uplink control signal” as set forth above, Deenoo does not explicitly teach (see, emphasis), a secondary cell configured with a physical uplink control channel (PUCCH) ... transmitting an uplink control channel signal via the PUCCH.  
However, Dinan teaches, a secondary cell configured with a physical uplink control channel (PUCCH) ... transmitting an uplink control channel signal via the PUCCH [¶0129-0133, a secondary cell (Scell) is configured with PUCCH and HARQ-ACK/CSI information (i.e., uplink control channel signal) are carried/transmitted via the PUCCH].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary cell and the uplink control channel in the method of Deenoo to be “configured with a physical uplink control channel (PUCCH)” and transmitted “via the PUCCH”, as taught by Dinan, because it would provide the system of Deenoo with the enhanced capability of offloading high PUCCH load on a primary cell due to the number of carrier aggregations [¶0129 of Dinan].
Further, Deenoo in view of Dinan does not explicitly teach (see, emphasis), transmitting ... using a spatial filter associated with reception of the candidate beam RS, a signal.
However, Islam teaches, transmitting ... using a spatial filter associated with reception of the candidate beam RS, a signal [FIGS. 5A-5F; ¶0086-0087, transmitting, using the same beam (e.g., beam 525) (i.e., spatial filter; note that transmitting a signal using the same beam is considered as transmitting the signal using the same beam characteristics (i.e., spatial filter)) as that used for receiving one (beam 525) of candidate beam RSs 521, 523, 525 and 527].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spatial filter in the system of Deenoo in view of Dinan to be associated with reception of the candidate beam RS, as taught by Islam, because it would provide the system of Deenoo in view of Dinan with the enhanced capability of effectively training a user equipment new candidate beam for beam failure recovery [FIGS. 5A-5F; ¶0008 of Islam]

Regarding claim 11, Deenoo in view of Dinan and Islam teaches, all the limitations of claim 8 as set forth above, and Deenoo further teaches, transmitting, via an uplink control channel resource of a primary cell different from the secondary cell, a BFR request associated with the BFR [FIGS. 7-9; ¶0229-0236 and 0251, (the WTRU) transmits, via PUCCH/uplink control channel of a SpCell 708/808/903 (i.e., primary cell) different from the Scell (i.e., secondary cell), messages 718/818/912 (i.e., BFR request) associated with the BFR].  

Regarding claim 13, Deenoo in view of Dinan and Islam teaches, all the limitations of claim 8 as set forth above, and Deenoo further teaches,   
determining, based on receiving the response, that the BFR for the secondary cell is complete [FIGS. 7-9; ¶0229-0236 and 0251-0252, determining, based on receiving the Scell beam failure indication response 720/820/914 (i.e., response), that the beam failure recovery for the SCell is successful]; 
determining a second beam failure associated with the secondary cell [FIGS. 6-9; ¶0222-0228, determining a beam failure detection 616 on a given Scell; note that the state machine of FIG. 6 shows that there could occur a recursive action for beam failure detection 616 (i.e., second beam failure) even after one round of beam failure recovery is performed by determining that the recovery is successful 614 and entering a state of “no beam failure” 606]; and 
determining, after the second beam failure [FIGS. 6-9; ¶0222-0228, after the beam failure detection 616 (at a second round); note that the state machine of FIG. 6 shows that there could occur a recursive action for beam failure detection 616 (i.e., second beam failure) even after one round of beam failure recovery is performed by determining that the recovery is successful 614 and entering a state of “no beam failure” 606] and based on a determination that one or more configuration parameters do not indicate one or more candidate beam RSs for BFR associated with the secondary cell [FIG. 9; ¶0253, based on determining that (the WTRU) is not configured with dedicated BFR resource (i.e., one or more candidate beam RS; note that WTRU-specific beams are configured for a BWP using physical resources of the concerned BWP (further see, ¶0147), which can thus be considered as the current active BWP (i.e., configuration parameter) does not indicate one or more candidate beams for BFR) in current active BWP (i.e., configuration parameters) for Scell; further note that the above-mentioned actions of FIG. 9 are performed after a beam failure detection, in which such beam failure detection can be a second beam failure detection 616 as discussed above], a default set of candidate beam RSs of the secondary cell [¶0253, (the WTRU) switches/determines its active BWP to a default BWP of the Scell; note that since WTRU-specific beams are configured for a BWP using physical resources of the concerned BWP (further see, ¶0147), switching to the default BWP can be considered as determining candidate beams configured in the default BWP)].

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 23, Deenoo in view of Dinan and Islam teaches all the limitations of claim 8 as set forth above, and Deenoo further teaches, wherein the receiving the response completes the BFR for the secondary cell [FIGS. 7-9; ¶0229-0235 and 0251, note that the receiving the response is a part of signals for the BFR and thus can be used to complete the BFR].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112) and further in view of Islam et al (US Publication No. 2018/0138962) and further in view of “3GPP TSG RAN WG1 Meeting #94bis, Chengdu, China, October 8th-12th, 2018 (R1-1810480) (hereinafter, “3GPP1”). Note that 3GPP1 was cited by Applicant in the IDS received on 06/23/2020.

Regarding claim 9, although Deenoo in view of Dinan and Islam teaches, all the limitations of claim 8 and particularly, Deenoo in view of Dinan teaches, “receiving a response to the uplink signal” and “the transmitting the uplink control channel signal via the PUCCH” as set forth above in claim 8, and Deenoo teaches, the response lacks an indication of a spatial relation for transmissions of the uplink signal [FIGS. 7-9; ¶0229-0235 and 0251, note that the Scell beam failure indication response 720/820/914 (i.e., response) to the Scell beam failure indication 718/818/912 (i.e., uplink signal) does not include/lacks an spatial relation for transmission of the random access preamble], Deenoo in view of Dinan and Islam does not explicitly teach (see, emphasis), transmitting, after a quantity of symbols after the receiving the response, the uplink signal. 
However, the features, “transmitting, after a quantity of symbols following the first symbol the signal via the uplink control channel” are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, 
transmitting, after a quantity of symbols following the first symbol, the signal via the uplink control channel [see, section 2, pages 1-2, transmitting, after K symbols following a symbol where BFR response is received (i.e., first symbol), PUCCH transmissions].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the features the above-mentioned features, as taught by 3GPP1 in the system of Deenoo in view of Dinan and Islam, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112) and further in view of Islam et al (US Publication No. 2018/0138962) and further in view of Kang et al (US Publication No. 2020/0177266). Note that Kang claims priority of US Provisional Application No. 62/720,938 filed on 08/22/2018, thus Kang is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 02/08/2019.

Regarding claim 10, although Deenoo in view of Dinan and Islam teaches, all the limitations of claim 8 as set forth above, Deenoo in view of Dinan and Islam does not explicitly teach (see, emphasis), before determining the beam failure, receiving at least one indication of a spatial relation for the uplink control channel  
	However, Kang teaches, before the beam failure, receiving at least one indication of a spatial relation for an uplink control channel [¶0336 and 367, spatial relation information for PUCCH is configured and indicated in RRC layer before the beam failure] (US Prov. App. 62/720,938; page 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deenoo in view of Dinan so that before the beam failure taught by Deenoo in view of Dinan, at least one indication of a spatial relation for an uplink control channel is received, as taught by Kang, because it would provide the system with the enhanced capability of performing efficiently an uplink transmission [¶0028 of Kang] (US Prov. App. 62/657,399; page 13).
  
Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Chen et al (US Publication No. 2015/0245307) [FIG. 7; ¶0085].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469